Citation Nr: 0514769	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  02-22 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the appellant is basically eligible for 
Department of Veterans Affairs benefits.

2.  Entitlement to service connection for health care under 
38 U.S.C.A. Chapter 17 for a right wrist injury.  

3.  Entitlement to service connection for health care under 
38 U.S.C.A. Chapter 17 for a foot disorder.  

4.  Entitlement to service connection for health care under 
38 U.S.C.A. Chapter 17 for hypertension.

5.  Entitlement to service connection for health care under 
38 U.S.C.A. Chapter 17 for a low back injury.  





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The appellant had service with the National Guard from 
February 21, 1985, to April 28, 1987, and April 30, 1987, to 
October 18, 1988, and a DD Form 214 indicates that the 
appellant had active duty from August 19, 1987, to November 
17, 1987.  Thereafter, the appellant had active duty with the 
Army from October 19, 1988, to May 28, 1991.  The DD Form 214 
from this latter period indicates that character of the 
appellant's service for that period was a bad conduct 
discharge.  

This matter comes to the Board of Veterans' Appeals (Board) 
from determinations of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The appellant 
appealed an August 2001 administrative decision, and an 
August 2001 rating decision, which effectively barred his 
eligibility for VA benefits for the period of active duty 
from October 19, 1988, to May 28, 1991.  Prior to issuing a 
statement of the case (SOC) for that matter, the RO issued a 
February 2002 rating decision that denied service connection 
(for the purposes of health care under 38 U.S.C.A. Chapter 
17) for a foot condition, hypertension, a right wrist injury, 
and a low back injury based on the military service prior to 
the service from October 1988 to May 1991.  In an August 2002 
notice of disagreement, the appellant referred to only the 
denial of service connection for healthcare under Chapter 17 
for the right wrist injury.  Thereafter, the RO issued a 
November 2002 SOC for two issues:  Entitlement to VA 
benefits, and entitlement to service connection for health 
care under Chapter 17 for a right wrist injury.  

In connection with his current appeal, the appellant 
requested and was scheduled for a personal hearing before a 
Member of the Board, but did not show.  When an appellant 
fails to appear for a scheduled hearing and has not requested 
a postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  38 C.F.R. § 
20.702(d).  Accordingly, the Board will consider his claim 
based on the evidence of record.

It is noted that when the appellant filed a claim of service 
connection in March 2001 regarding the right wrist injury, he 
also referred to a right hand problem.  The RO should address 
this accordingly.  

Also, in his December 2002 VA Form 9 the appellant referred 
to post-traumatic stress disorder, substance abuse, and 
hepatitis C, and it appears that the RO had started to 
address these claims as evidenced by a May 2004 VCAA notice 
letter in the claims file.  The RO should continue to address 
any pending claims.  

The issue of entitlement to service connection for a right 
wrist injury for health care is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's actions during service from October 19, 1988, 
to May 28, 1991, leading to his discharge were willful and 
persistent misconduct, and not the result of insane behavior.  


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits for the period of service from October 19, 
1988, to May 28, 1991.  38 U.S.C.A. §§ 101, 5303 (West 2002); 
38 C.F.R. §§ 3.12, 3.13 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.

In terms of due process, the RO sent an October 1999 letter 
to the appellant describing the situation regarding his 
application for compensation.  Specifically, the RO indicated 
that before considering a claim of service connection, it 
needed to decide whether, as a preliminary matter, the 
character of the veteran's discharge barred him from VA 
benefits.  As such, the letter asked the appellant to (1) 
tell about the events that led to his discharge; (2) send in 
evidence to support his story, including statements from 
persons who knew about the event that led to the appellant's 
discharge; and (3) an explanation as to why the appellant 
though his service was honorable.  

Later, in a December 2002 SOC, the RO notified the veteran of 
VCAA provisions, including which portion of the information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  Notably, the issue 
concerning the character of the appellant's discharge as a 
bar to benefits arose via a pre-VCAA claim for compensation, 
and for all intents and purposes, VA afforded the claimant 
"a meaningful opportunity to participate in the processing 
of [his] claim."  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 32 (U.S. Vet. App. April 14, 2005).  

Further, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  
Here, the RO obtained the appellant's service medical records 
(which included a DD-214 and information relating to the 
appellant's court-martial leading to his discharge), 
collected various lay statements from the appellant, and a 
copy of the Army Review Board decision.  A medical 
examination is not relevant, or necessary, in this case.  

For all of the foregoing reasons, VA fulfilled its duty to 
the appellant.  

I.  Facts

The appellant's service medical records contain an April 1988 
enlistment examination Report of Medical History, and the 
appellant did not cite any psychiatric problems.  The 
examiner noted that the appellant had used marijuana and 
cocaine.  In May 1989, the appellant received substance abuse 
treatment, and an intake screening noted that the appellant 
used cannabis product and alcohol.  A November 1989 progress 
report noted that the appellant had completed the program, 
and the counselor assessed the appellant's progress during 
rehabilitation as fair.  The recommendation to the commander 
was retention on active duty.  The appellant's service 
medical records are negative for any treatment or diagnosis 
of a mental disorder.  The records also contain a May 1991 
affirmation of a special court-martial case, and that the 
bad-conduct discharge would be executed.  

In an October 1999 statement, the appellant sought to explain 
the events that led to his discharge-he stated that the 
situation was not one of willful misconduct or intentional 
corruption.  The appellant stated that being placed in a 
foreign country at a young age precipitated the following 
events:  He married a German citizen who introduced him to 
the "fast life"; he got addicted to drugs and alcohol; he 
was sent to a rehabilitation program, and it failed to help; 
and the appellant sold drugs to support his addiction.  The 
appellant asserted that he had been mentally and physically 
sick.  He stated that after the special court martial, he had 
been informed that the bad conduct discharge would 
"automatically be upgraded to general under honorable 
conditions," which never happened.  The appellant pointed to 
his other successful periods of service, including that with 
the National Guard.  

In a May 2000 correspondence, the appellant asserted several 
reasons that he believed illustrated his discharge was not 
dishonorable.  He stated that his average conduct and 
efficiency ratings, as well as behavior/proficiency marks, 
were good.  The appellant stated that he had received awards 
and decorations from his prior service with the National 
Guard.  He maintained that at twenty years old, he was too 
immature to be sent to Germany, and he had a lack of 
judgment.

The appellant submitted several certificates referring to 
credentials of ministry, and the completion of semester hours 
at Western Texas College for Nursery Landscape Management.  

An August 2000 response from the service department indicated 
that the appellant's active duty from October 1988 to May 
1991 ended with a bad-conduct discharge.  Of record is a 
March 2001 Memorandum of Consideration from the Department of 
the Army, which considered the appellant's contention that 
his drug dependency partially mitigated his misconduct of 
record.  The determination noted that in May 1990, the 
appellant was convicted by a special court-martial of 
wrongfully distributing marijuana; wrongfully and unlawfully 
making a false statement under oath; and, of disrespectful 
language to a non-commissioned officer.  The appellant was 
sentenced to a bad conduct discharge, confinement for 75 
days, and a reduction to private/E-1.  The Board of Review 
noted the appellant's accomplishments as shown in various 
certificates regarding education, but decided that those 
achievements did not overcome the discrediting entries in the 
appellant's military record.  

II.  Laws and Regulations

Under the relevant law, "[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran."  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (holding that before 
applying for benefits a person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge)). A "veteran" is "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2).

The offenses specified in 38 C.F.R. § 3.12 are as follows:  
(1) acceptance of an undesirable discharge to escape trial by 
general court- martial; (2) mutiny or spying; (3) an offense 
involving moral turpitude, which generally includes 
conviction of a felony; (4) willful and persistent 
misconduct, and (5) homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d).  A discharge issued under one of 
these offenses is considered to have been issued under 
dishonorable conditions.  Id.  If it is established, however, 
that the person in question was insane at the time of 
committing the offense leading to the discharge, that person 
is not precluded from benefits by that discharge.  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).

In May 1997, the VA General Counsel issued an opinion which 
discussed the intended parameters of the types of behavior 
which were defined as insanity in 38 C.F.R.§ 3.354(a).  The 
opinion held that behavior, which is generally attributable 
to a substance-abuse disorder, does not exemplify the severe 
deviation from the social norm or the gross nature of conduct 
which is generally considered to fall within the scope of the 
term insanity and therefore does not constitute insane 
behavior.  The opinion also holds that personality disorders, 
including an antisocial personality disorder, do not satisfy 
the definition of insanity as contemplated at 38 C.F.R. § 
3.354.  VAOPGCPREC 20-97.

III.  Analysis

It is noted that the appellant's primary contention appears 
to be that his substance abuse in service caused him to 
engage in insane behavior, that is behavior due to a 
sickness, addiction, that was beyond his control.  The Board 
is bound by the General Counsel's opinion, 38 U.S.C.A. § 
7104(c), and as noted above, VAOPGCPREC 20-97, clearly 
designates that behavior which is generally attributable to a 
substance-abuse disorder does not qualify under the 
definition of insane for the purposes of VA benefits law.  

Additionally, the appellant's service medical records do not 
contain any indications regarding a psychiatric disorder.  As 
such, the appellant's actions leading to the bad conduct 
discharge were willful and persistent misconduct, and not a 
product of "insane" behavior.

The evidence submitted by the appellant, detailing his post-
service endeavors involving education etcetera, have been 
considered.  This evidence, however, is separate from the in-
service behavior that precipitated the bad conduct discharge, 
and does not have a retroactive impact on the fact of the 
appellant's willful and persistent misconduct while in the 
military.

Also, the appellant's statements regarding the value of his 
service with the National Guard have been considered.  Again, 
any meritorious behavior from one period of service does not 
impact behavior during a separate period of service, and does 
not mitigate the presence of willful and persistent 
misconduct detailed in appellant's service records.  


ORDER

Entitlement to VA benefits from October 19, 1988, to May 28, 
1991, is denied.  


REMAND

Considering VA's duties under the VCAA, further evidentiary 
development is necessary.  

In March 2001, the veteran sought service connection for a 
right wrist injury.  Service medical records (not concerning 
the period of service that ended with a bad-conduct 
discharge) contain a July 22, 1985, note that the appellant 
hyperextended his wrist, and was tender over the ulnar 
styloid.  On July 26, the appellant's wrist lacked swelling 
or ecchymosis, and had good range of motion.  The wrist had 
tenderness, and an x-ray was considered to assess for a 
fracture of ulnar styloid or distal radius.  An orthopedic 
consult noted that the appellant had fallen five days earlier 
on an extended right wrist, and provided an assessment of 
right wrist sprain.  A wrist splint was recommended.  An 
April 1987 enlistment examination contains a clinical 
evaluation noted that the appellant's wrist had a range of 
motion combined extension and flexion of 80 degrees.  

Post-service, a January 1997 treatment record from the 
Tarrant County Hospital District notes that the appellant had 
carpal tunnel syndrome of the right wrist.  

In light of the preceding, the appellant should be afforded a 
VA examination for the purposes of a nexus opinion.  

Finally, the appellant's VA Form 9 also referred to issues of 
a foot condition, hypertension, and a low back injury.  These 
were addressed in the February 2002 rating decision on appeal 
that denied claims of service connection for Chapter 17 
benefits.  Because the VA Form 9 (December 2002) is within a 
year of the rating decision (February 2002), the appellant 
effectively filed a notice of disagreement for these issues, 
and the RO should send the appellant a SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  In compliance with the VCAA, 
the RO should inform the appellant 
of any information and evidence 
needed to substantiate and 
complete a claim of service 
connection, and which portion of 
the information should be provided 
by the claimant, and which portion 
VA will try to obtain on the 
claimant's behalf. 

2.  The RO should issue a statement of 
the case to the appellant addressing 
the claims of service connection for a 
foot condition, hypertension, and low 
back disorder for health care under 
Chapter 17.  The statement of the case 
should include all relevant laws and 
regulations pertaining to the claim.  
The appellant must be advised of the 
time limit in which he may file a 
substantive appeal.  The case should 
then be returned to the Board for 
further appellate consideration, only 
if an appeal is properly perfected.

3.  The appellant should be scheduled 
for a VA examination.  The RO should 
forward the appellant's claims file to 
the VA examiner for review.  The 
examiner should clarify the current 
diagnosis regarding the appellant's 
right wrist injury/disability, and 
provide an opinion as to whether it is 
at least as likely as not that a 
current right wrist disability is 
related to service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

4.  Then, the RO should readjudicate 
the appellant's claims of service 
connection for a right wrist 
disability.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided an appropriate 
supplemental statement of the case and 
an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


